Title: From Louisa Catherine Johnson Adams to John Adams, 20 August 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					New–York 20 August 1823
				
				I write to announce our safe arrival at this place from whence we propose to start on a visit of two days to Mrs. De Wint this afternoon to return on Friday night to meet your father and proceed in the Steam Boat on Saturday afternoon to Providence where I presume we shall remain until Monday Morning—As the Horses are very tired it is probable we shall take a Stage to Quincy and see you all on Monday night a little after Tea time—I write now that I may not take the family by surprize Your Letter is this moment put into my hand and I send this in the hope that you will receive it before we arrive at Providence and meet us with your Uncle according to your intention on Sunday Eveng.Love to all from your Mother
				
					L C Adams.
				
				
			